





















TERMINATION AGREEMENT


AMONG


FEDERAL DEPOSIT INSURANCE CORPORATION
RECEIVER OF BANKUNITED, FSB
CORAL GABLES, FLORIDA




FEDERAL DEPOSIT INSURANCE CORPORATION


and


BANKUNITED


DATED AS OF


FEBRUARY 13, 2019






--------------------------------------------------------------------------------





TERMINATION AGREEMENT




THIS TERMINATION AGREEMENT (the “Agreement”), is made and entered into as of the
13th day of February, 2019, by and among the FEDERAL DEPOSIT INSURANCE
CORPORATION as RECEIVER OF BANKUNITED,FSB, CORAL GABLES, FLORIDA
(the “Receiver”), BANKUNITED n/k/a BANKUNITED, N.A., organized under the laws of
the United States of America and having its principal place of business in Miami
Lakes, Florida (the “Assuming Institution”), and the FEDERAL DEPOSIT INSURANCE
CORPORATION, organized under the laws of the United States of America and having
its principal office in Washington, D.C., acting in its corporate capacity (the
“Corporation”).




RECITALS




A.
The Receiver, the Assuming Institution and the Corporation entered into a
Purchase and Assumption Agreement (“P&A Agreement”) dated as of May 21, 2009
which included a Single Family Shared-Loss Agreement (“SFSLA”) as Exhibit 4.15A
and a Commercial and Other Assets Shared-Loss Agreement as Exhibit 4.15B
(“CSLA”)( together the “Shared-Loss Agreements”);



B.
The Receiver, the Assuming Institution and the Corporation entered into an
Addendum to Purchase and Assumption Agreement dated as of May 21, 2009 (the
“Addendum”) which in effect amended the SFSLA by permitting the Assuming
Institution to sell up to two and one-half percent ( 2.5%) of Single Family
Shared-Loss Loans on an annual basis without the Receiver’s consent with losses
on such sales constituting Portfolio Losses as defined in the SFSLA;



C.
The SFSLA was later amended effective as of November 2, 2010 and further amended
effective as of December 22, 2010.



D.
The CSLA has terminated in accordance with its terms;



E.
The Receiver, the Assuming Institution and the Corporation desire to terminate
the Single Family Shared-Loss Agreement as amended.



NOW, THEREFORE, in consideration of the mutual promises herein set forth and
other valuable consideration, the parties hereto agree as follows:




2

--------------------------------------------------------------------------------





ARTICLE I
CLOSING


Except as noted below in Section 2.1 and subject to the satisfaction, or waiver
in writing of the conditions precedent set forth in Article III, the
transactions contemplated by this Agreement shall be consummated at a closing
(the "Closing") to be held in person or by electronic means, as the Receiver
shall direct, on February 13, 2019, or such earlier or later date, or in such
other manner, as the parties hereto may agree in writing (the "Closing Date").




ARTICLE II
PAYMENTS AND TERMINATION


2.1    Payment of Termination Amount. Within two Business Days after the Closing
Date, subject to the satisfaction or waiver in writing of the conditions
precedent set forth herein, the Assuming Institution shall pay or cause to be
paid to the Receiver by wire transfer in immediately available funds Seven
Thousand Thirty Four Dollars ($7,034) (the "Termination Amount"). The Assuming
Institution and the Receiver hereby acknowledge that the amount of any
shared-loss claims filed by the Assuming Institution but not yet paid by the
Receiver were accounted for in the calculation of the Termination Amount.


2.2    Legal Action; Utilization of Special Receivership Powers. As of the
Closing Date, the Assuming Institution’s right, under Article III of the
Shared-Loss Agreements, to request to utilize any special legal power or right
which the Assuming Institution derived as a result of having acquired an asset
from the Receiver shall terminate; provided, however, any prior requests to
utilize such special powers or rights that were granted by the Receiver shall
not be affected hereby, and the Assuming Institution may continue to use such
special legal rights or powers in the litigation in which the permission to use
those special legal powers or rights was given. Notwithstanding the foregoing,
the Assuming Institution shall continue to have all rights and remedies
available to it under applicable state and federal laws, which shall not be
limited or altered by this Agreement.


2.3    Release. Except for the rights and obligations created by this Agreement,
the Receiver, the Corporation and the Assuming Institution, upon the Closing
Date and subject to timely payment of the Termination Amount in accordance with
Section 2.1 of this Agreement , on behalf of themselves, and their respective
officers, directors, employees, shareholders, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns, hereby
unconditionally, knowingly, and voluntarily release and forever discharge each
other and their respective officers, directors, employees, shareholders,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns (collectively “Released Parties”) to the extent permitted by law, from
any and all claims, demands, actions, causes of action, suits , controversies,
liabilities, damages, costs, and expenses of any kind or character whatsoever,
absolute or contingent, whether presently known or hereafter discovered, that
arise under or relate in any way to the Shared-Loss Agreements.




3

--------------------------------------------------------------------------------





ARTICLE III
CONDITIONS PRECEDENT


The obligations of the parties to this Agreement are subject to the Receiver and
the Corporation having received at or before the Closing Date evidence
reasonably satisfactory to each of any necessary approval, waiver, or other
action by any governmental authority, the board of directors of the Assuming
Institution, or other third party, with respect to this Agreement and the
transactions contemplated hereby, and any agreements, documents, matters or
proceedings contemplated hereby or thereby.




ARTICLE IV
MISCELLANEOUS


4.1    No Third Party Beneficiary. Nothing expressed or referred to in this
Agreement is intended or shall be construed to give any Person other than the
Receiver, the Corporation and the Assuming Institution (and their respective
successors and assigns) any legal or equitable right, remedy or claim under or
with respect to this Agreement or any provisions contained herein, it being the
intention of the parties hereto that this Agreement, the obligations and
statements of responsibilities hereunder, and all other conditions and
provisions hereof are for the sole and exclusive benefit of the Receiver, the
Corporation and the Assuming Institution and that there be no other third party
beneficiaries.


4.2    Rights Cumulative. Except as otherwise expressly provided herein, the
rights of each of the parties under this Agreement are cumulative, may be
exercised as often as any party considers appropriate and are in addition to
each such party’s rights under this Agreement, any of the agreements related
thereto or under applicable law. Any failure to exercise or any delay in
exercising any of such rights, or any partial or defective exercise of such
rights, shall not operate as a waiver or variation of that or any other such
right, unless expressly otherwise provided.


4.3    Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto in relation to the subject matter herein and supersedes all prior
understandings or agreements, oral or written, between the parties.


4.4
Counterparts.



(a)This Agreement may be executed in any number of counterparts and by the duly
authorized representative of a different party hereto on separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same Agreement.


(b)Each counterpart of this Agreement will be treated in all manner and respects
as an original agreement and will be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
signatory to this Agreement may raise the use of a facsimile machine or other
electronic means to deliver an executed document or the fact that any signature
or agreement was transmitted or communicated through the use of a


4

--------------------------------------------------------------------------------





facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each party hereto forever waives any such
defense.


4.5    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER
AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE FEDERAL
LAW OF THE UNITED STATES OF AMERICA, AND IN THE ABSENCE OF CONTROLLING FEDERAL
LAW, IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.


4.6    Successors. All terms and conditions of this Agreement shall be binding
on the successors and assigns of the Receiver, the Corporation and the Assuming
Institution.


4.7    Modification. No amendment or other modification, rescission or release
of any part of this Agreement shall be effective except pursuant to a written
agreement subscribed by the duly authorized representatives of the parties
hereto.


4.8    Waiver. Each of the Receiver, the Corporation and the Assuming
Institution may waive its respective rights, powers or privileges under this
Agreement; provided that such waiver shall be in writing; and further provided
that no failure or delay on the part of the Receiver, the Corporation or the
Assuming Institution to exercise any right, power or privilege under this
Agreement shall operate as a waiver thereof, nor will any single or partial
exercise of any right, power or privilege under this Agreement preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege by the Receiver, the Corporation, or the Assuming Institution under
this Agreement, nor will any such waiver operate or be construed as a future
waiver of such right, power or privilege under this Agreement.


4.9    Severability. If any provision of this Agreement is declared invalid or
unenforceable, then, to the extent possible, all of the remaining provisions of
this Agreement shall remain in full force and effect and shall be binding upon
the parties hereto.


4.10    Survival of Covenants. The covenants, representations, and warranties in
this Agreement shall survive the execution of this Agreement and the
consummation of the transactions contemplated hereunder.


4.11    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meanings given such terms in the P&A Agreement or the Shared-Loss
Agreements, as applicable.


[Signature Page Follows]




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by themselves or their respective officers, as the case may be, as of the day
and year first above written.






FEDERAL DEPOSIT INSURANCE CORPORATION,
RECEIVER OF BANKUNITED, FSB




BY: ___________________________________________     
NAME: Robert N. Stoner, Jr.
TITLE: Assistant Director, DRR


Attest:




___________________________________


FEDERAL DEPOSIT INSURANCE CORPORATION






BY: ___________________________________________     
NAME: Robert N. Stoner, Jr.
TITLE: Assistant Director, DRR




Attest:




___________________________________






BANKUNITED n/k/a BANKUNITED, N.A.






BY: ___________________________________________     
NAME:
TITLE:


Attest:




___________________________________


6